FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 MULTI TIME MACHINE, INC.,                             No. 13-55575
               Plaintiff-Appellant,
                                                         D.C. No.
                       v.                             2:11-cv-09076-
                                                        DDP-MAN
 AMAZON.COM, INC.; AMAZON
 SERVICES, LLC,
              Defendants-Appellees.                      OPINION


         Appeal from the United States District Court
            for the Central District of California
         Dean D. Pregerson, District Judge, Presiding

                     Argued and Submitted
              April 9, 2015—Pasadena, California

                            Filed July 6, 2015

   Before: Barry G. Silverman and Carlos T. Bea, Circuit
    Judges and Gordon J. Quist,* Senior District Judge.

                      Opinion by Judge Bea;
                    Dissent by Judge Silverman




  *
    The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
2           MULTI TIME MACHINE V. AMAZON.COM

                           SUMMARY**


                             Trademark

    The panel reversed the district court’s summary judgment
in a trademark infringement action under the Lanham Act
against online retailer Amazon.com.

    Multi Time Machine, Inc., manufacturer of MTM Special
Ops watches, alleged that Amazon’s website infringed its
trademark because of the manner in which the website
responded to a shopper’s search request for the watches. The
panel held that a jury could find that Amazon had created a
likelihood of confusion under an “initial interest confusion”
theory by responding to a search request with a page showing
“MTM Special Ops” three times above a search result
displaying similar watches manufactured by MTM’s
competitors.

    Dissenting, Judge Silverman wrote that because
Amazon’s search result clearly labeled the name and
manufacturer of each product offered for sale and even
included photographs of the items, no reasonably prudent
shopper accustomed to shopping online would likely be
confused as to the source of the products.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
          MULTI TIME MACHINE V. AMAZON.COM                 3

                        COUNSEL

Eric Levinrad (argued) and Ryan Stonerock, Wolf, Rifkin,
Shapiro, Schulman, & Rabkin, LLP, Los Angeles, California;
Jeffrey Cohen, Millen, White, Zelano & Branigan, P.C.,
Arlington, Virginia, for Plaintiff-Appellant.

Marc C. Levy (argued) and Kathryn Feiereisel, Faegre Baker
Daniels LLP, Denver, Colorado, for Defendants-Appellees.


                        OPINION

BEA, Circuit Judge:

    We are called upon to determine whether the operation of
a retailer’s website infringes a trademark because of the
manner in which it responds to a shopper’s search request for
the trademarked goods. What the website’s response states,
together with what its response does not state, determines
whether its response is likely to cause confusion. If
confusion results from the website’s response, there may be
trademark infringement.

    MTM Special Ops watches are high-end, military style
watches manufactured by Multi-Time Machines, Inc.
(“MTM”). Online retailer Amazon.com (“Amazon”) does
not carry MTM watches. If her brother mentioned MTM
Special Ops watches, a frequent Amazon shopper might try
to purchase one for him through Amazon. If she were to
enter “MTM Special Ops” as her search request on the
Amazon website, Amazon would respond with its page
showing MTM Special Ops (1) in the search field (2) “MTM
Specials Ops” again—in quotation marks—immediately
4           MULTI TIME MACHINE V. AMAZON.COM

below the search field and (3) yet again in the phrase
“Related Searches: MTM special ops watch,” all before
stating “Showing 10 Results.”1 What the website’s response
will not state is that Amazon does not carry MTM products.
Rather, below the search field, and below the second and
third mentions of “MTM Special Ops” noted above, the site
will display aesthetically similar, multi-function watches
manufactured by MTM’s competitors. The shopper will see
that Luminox and Chase-Durer watches are offered for sale,
in response to her MTM query.

    MTM asserts the shopper might be confused into thinking
a relationship exists between Luminox and MTM. As a result
of this initial confusion, MTM asserts she might look into


    1
    Our recitation of the facts, and our decision, are based on the evidence
submitted below. However, we may take judicial notice of facts which are
publicly available and “not subject to reasonable dispute in that [they are]
. . . capable of accurate and ready determination by resort to sources
whose accuracy cannot reasonably be questioned.” See Daniels-Hall v.
Nat’l Ed. Ass’n, 629 F.3d 992, 998–999 (9th Cir. 2010) (citing Fed. R. Ev.
201). Amazon’s website is such a source. As of June 26, 2015, Amazon
hosts a static webpage which states that “At Amazon.com, we not only
have a large collection of mtm special ops watch products [which, of
course, is flatly untrue], but also a comprehensive set of reviews from our
customers. Below we’ve selected a subset of mtm special ops watch
products and the corresponding reviews to help you do better research,
and choose the product that best suits your needs.” Amazon,
http://www.amazon.com/gp/feature.html?ie=UTF8&docId=1001909381.
As of the same date, when an Amazon shopper searches “mtm special
ops,” under the search query playback he will see “9 results for ‘mtm
special ops.’” Amazon, http://www.amazon.com/s/ref=nb_sb_noss_
2?url=search-alias%3Daps&field-keywords=mtm+special+ops. Though
unnecessary to our result, we think that a jury might find that these pages
provide insight as to defendants’ intent to confuse (p. 18–19, infra) and
thus give rise to an even greater likelihood of confusion than the earlier
format used by Amazon.
           MULTI TIME MACHINE V. AMAZON.COM                       5

buying a Luminox watch, rather than junk the quest
altogether and seek to buy an MTM watch elsewhere. MTM
asserts that Amazon’s use of MTM’s trademarked name is
likely to confuse buyers, who may ultimately buy a
competitor’s goods.

    The district court found Amazon’s use of MTM’s
trademark created no likelihood of confusion as a matter of
law. But we think a jury could find that Amazon has created
a likelihood of confusion. We therefore reverse the district
court’s grant of summary judgment in favor of Amazon.

                Facts and Procedural History

     Founded in 1992, MTM manufactures and markets
watches under various brand names, including MTM, MTM
Special Ops, and MTM Military Ops. MTM holds a
registered trademark in “MTM SPECIAL OPS”2 for
timepieces. MTM sells its watches directly to customers,
through various distributors and retailers, and on military
bases. MTM markets its watches to men 22–55 years of age
who are drawn to rugged, military-style outdoor products.
Thinking to cultivate and maintain an image as a high-end,
exclusive brand, MTM decided not to sell its watches to
Amazon for resale. Nor does MTM authorize its distributors
to sell MTM watches on Amazon. MTM’s agreements with
its distributors require them to seek MTM’s permission to sell
MTM’s products anywhere but at their own retail sites.

   Amazon claims to offer “Earth’s Biggest Selection of
products,” products which include watches manufactured by

  2
    We refer to the various capitalizations of the trademark as “MTM
Special Ops” herein.
6         MULTI TIME MACHINE V. AMAZON.COM

various competitors of MTM. Amazon users who search for
“MTM Special Ops” on Amazon’s site are routed to a screen
which shows the phrase “MTM Special Ops” in the query
field (the “search query playback”); again immediately below
as “MTM Special Ops” with quotation marks, directly below
the search line; and immediately again after with the words
“Related Searches.” After the three iterations of MTM’s
trademark the screen lists search results, including watches
manufactured by MTM’s competitors and listed by name.
Customers cannot purchase the watches from the search
results page, but must navigate to the “product detail” page
by clicking on a particular search result. Once the customer
has clicked on a particular result, he will see the particular
product’s brand name and the product title, which also shows
the brand name (e.g., Luminox). On the top of the product
detail page, the customer’s initial inquiry, “MTM Special
Ops,” will still appear in the search field. Nothing on either
of the pages states that Amazon does not carry MTM
products. Not so the websites of Amazon’s competitors
Buy.com and Overstock.com. They clearly announce that no
search results match the “MTM Special Ops” query and those
websites do not route the visitor to a page with both MTM’s
trademark “MTM Specials Ops” repeatedly at the top and
competitors’ watches below. Their pages show the search
query playback but then forthrightly state that no results for
the “MTM Special Ops” search query were found, and then
list competitors’ products.

    MTM’s competitors’ products appear in the Amazon
search query response in part because Amazon’s search
algorithm responds to its customers’ behavior using a
Behavior Based Search technology (“BBS”), which uses data
about what customers view and purchase after searching
certain terms. Amazon does not program the terms; the
          MULTI TIME MACHINE V. AMAZON.COM                   7

function responds solely to customer behavior. If enough
customers search for a certain keyword, “X,” and then look
at or purchase another product “Y,” even if X and Y are not
obviously related, future customers who search for X may
receive search results including Y. But the BBS function is
not solely responsible for the search results. The results list
also includes matches based on a search of terms on
Amazon’s pages—for instance, streaming video of a show
called Special Ops Mission may be called up. Whether a
particular result appears because of BBS or a traditional
search of matching terms is not evident from the matches, and
the relevant products (which are based on search terms) and
recommended products (based on BBS) are mingled together.

   MTM sued Amazon, alleging that Amazon had infringed
MTM’s trademarks in violation of the Lanham Act. MTM
sought injunctive relief barring use of the trademark and
damages. On Amazon’s motion, the district court granted
summary judgment to Amazon. MTM timely appealed.

                    Standard of Review

   We review de novo the district court’s grant of summary
judgment, and must consider the evidence in the light most
favorable to the nonmoving party. Surfvivor Media, Inc. v.
Survivor Prods., 406 F.3d 625, 630 (9th Cir. 2005). This
court may affirm the grant of summary judgment on any
ground that finds support in the record. Karl Storz
Endoscopy Am., Inc. v. Surgical Technologies, Inc., 285 F.3d
848, 855 (9th Cir. 2002).
8           MULTI TIME MACHINE V. AMAZON.COM

                               Discussion

    Under the Lanham Act, a defendant infringes a trademark
when the defendant uses the mark in commerce in a manner
likely to cause confusion as to a good’s source. Trademark
infringement also occurs when the trademark’s use in
commerce is likely to cause confusion as to the affiliation,
association, or approval of the trademark holder with the
trademark user.3 A defendant who infringes another’s
trademark is liable for damages and subject to injunction.
15 U.S.C. §§ 1114(1)(a), 1125(a)(1). Put another way, a
defendant who creates likelihood of confusion by using
another’s mark has infringed the mark. Playboy Enterprises,
Inc. v. Netscape Commc’ns Corp., 354 F.3d 1020, 1024 (9th
Cir. 2004).4


        3
     “[A]ny person who shall, without consent of the registrant, “use in
commerce any reproduction, counterfeit, copy, or colorable imitation of
a registered mark in connection with the sale, offering for sale,
distribution, or advertising of any goods or services on or in connection
with which such use is likely to cause confusion, or to cause mistake” is
liable for damages, and the registrant may be entitled to injunctive relief.
15 U.S.C. § 1114(1)(a). Any person who “uses in commerce any word,
term, name, symbol, or device . . . which is likely to cause confusion . . .
as to the affiliation, connection, or association of such person with another
person, or as to the origin, sponsorship, or approval of his or her goods,
services of commercial activities” is also subject to injunction and liable
for damages to one likely to be damaged. 15 U.S.C. § 1125(a)(1).
    4
   In Playboy, defendant search engine Netscape required adult-oriented
websites who purchased advertising from Netscape to link their
advertisements to search keywords “playboy” and “playmate,” trademarks
of Playboy Enterprises (“PEI”). 354 F.3d at 1023. When Netscape users
searched the terms, they would be presented with banner ads for non-PEI
operated websites that said “click here” and routed users to advertisers’
websites. Id. PEI sued Netscape for Lanham Act violations, and the
district court granted summary judgment in favor of defendants. Id. This
           MULTI TIME MACHINE V. AMAZON.COM                         9

    A defendant can create likelihood of confusion, and
thereby infringe the trademark, through a type of confusion
referred to as “initial interest confusion.” Initial interest
confusion occurs not where a customer is confused about the
source of a product at the time of purchase, but earlier in the
shopping process, if “customer confusion . . . creates initial
interest in a competitor’s product.” Id. at 1025. Even if that
confusion is dispelled before an actual sale occurs, initial
interest confusion still constitutes trademark infringement
because it “impermissibly capitalizes on the goodwill
associated with a mark and is therefore actionable trademark
infringement.” Id.

A. Likelihood of Confusion

    This court considers eight non-exhaustive factors, known
as the Sleekcraft factors, to determine whether a trademark
use gives rise to a likelihood of confusion: (1) strength of the
mark(s); (2) proximity or relatedness of the goods;
(3) similarity of the marks; (4) evidence of actual confusion;
(5) marketing channels; (6) degree of consumer care; (7) the
defendants’ intent; and (8) likelihood of expansion. Network
Automation, Inc., v. Advanced Sys. Concepts, Inc., 638 F.3d
1137, 1145 (9th Cir. 2011) (citing AMF Inc. v. Sleekcraft
Boats, 599 F.2d 341, 348–49 (9th Cir. 1979)). As the
Network Automation court explained, in the context of
internet commerce, though likelihood of confusion might be
shown where “consumers saw banner advertisements that
were ‘confusingly labeled or not labeled at all’. . . .clear
labeling ‘might eliminate the likelihood of confusion.’”


court reversed. We found that initial interest confusion supported an
infringement theory even if users realized they were not at a PEI site
before making a purchase. Id. at 1025, 1026–29.
10          MULTI TIME MACHINE V. AMAZON.COM

Network Automation, 638 F.3d at 1153–54 (citing Playboy,
354 F.3d at 1023, 1030 n.43).5

   Network Automation and Playboy addressed the
unauthorized use of a trademark to sell advertising keywords


 5
   In Network Automation, plaintiff Network Automation and defendant
Advanced Systems Concepts both sold job scheduling and management
software. 638 F.3d at 1142. Network Automation advertised its product
by purchasing certain keywords—including registered trademarks
belonging to Advanced Systems—which, when typed into various search
engines, produced a results page that included Network Automation’s
website “www.NetworkAutomation.com” as a labeled, sponsored link.
Id. Advanced Systems alleged violation of the Lanham Act and moved
for a preliminary injunction. Id. at 1143. The district court granted a
preliminary injunction to Advanced Systems, and Network Automation
appealed. Id. On appeal, this court reversed and vacated the preliminary
injunction. This court considered the eight Sleekcraft factors and held that
the district court had not weighed the factors flexibly and that “[b]ecause
the linchpin of trademark infringement is consumer confusion, the district
court abused its discretion in entering the injunction.” Id. at 1154. The
court held that because “the sine qua non of trademark infringement is
consumer confusion, when we examine initial interest confusion, the
owner of the mark must demonstrate likely confusion, not mere
diversion.” Id. at 1149. Amazon contends that because “mere diversion”
does not constitute initial interest confusion, the doctrine is inapplicable
to the internet. However, whether customers are merely diverted is a
question of fact. This court properly considered whether the facts favored
Advanced Systems in Network Automation because a preliminary
injunction requires “the moving party [there, the plaintiff alleging
infringement] demonstrate a fair chance of success on the merits or
questions serious enough to require litigation.” Arc of Cal. v. Douglas,
757 F.3d 975, 993 (9th Cir. 2014). Therefore, the Network Automation
court properly considered the weight of the evidence to decide whether
Advanced Systems had a fair chance of success on the merits. Here, we
are not tasked to determine whether MTM is likely to succeed, nor to
consider the weight of the evidence. As this is an appeal from a summary
judgment, we must decide whether there is a genuine triable issue of
material fact.
          MULTI TIME MACHINE V. AMAZON.COM                 11

to search engines, not the use of a trademark to sell
competitors’ products. However, we think that in the sale
context, just as the “labeling and appearance of the
advertisements as they appear on the result page includes
more than the text of the advertisement, and must be
considered as a whole,” here the labeling of search results
which feature competitors’ products is important. Network
Automation, 638 F.3d at 1154. Because of its importance, we
first address labeling—which we find gives rise to a genuine
issue of fact—and then turn to the traditional Sleekcraft
factors.

   1. Labeling

    MTM submitted an expert report that stated that the
search results on Amazon are “ambiguous, misleading, and
confusing.” Dist. Ct. Order, 926 F.Supp.2d 1130, 1141 (N.D.
Cal. Feb. 20, 2015). The district court found that the expert
analysis showed only that customers could be confused about
why they receive certain search results, but that there was no
evidence that Amazon users were likely to be confused as to
the source who manufactured the competing goods We
disagree. A jury could infer that users who are confused by
the search results are confused as to why MTM products are
not listed.      Unlike its competitors Buy.com and
Overstock.com, Amazon does not forestall any confusion by
informing customers who are searching “MTM Special Ops”
that Amazon does not carry any such products.

    A jury could infer that users who are confused by the
search result will wonder whether a competitor has acquired
MTM or is otherwise affiliated with or approved by MTM.
See Brookfield Commc’ns, Inc. v. West Coast Entm’t Corp.,
174 F.3d 1036, 1057 (9th Cir. 1999). This is especially true
12          MULTI TIME MACHINE V. AMAZON.COM

as to a brand like MTM, as many luxury brands with distinct
marks are produced by manufacturers of lower-priced, better-
known brands—just as Honda manufactures Acura
automobiles but sells Acura automobiles under a distinct
mark that is marketed to wealthier purchasers, and Timex
manufactures watches for luxury fashion houses Versace and
Salvatore Ferragamo. Like MTM, Luminox manufactures
luxury watches, and a customer might think that MTM and
Luminox are manufactured by the same parent company. The
possibility of initial interest confusion here is likely much
higher than if, for instance, a customer using an online
grocery website typed “Coke” and only Pepsi products were
returned as results. No shopper would think that Pepsi was
simply a higher end version of Coke, or that Pepsi had
acquired Coke’s secret recipe and started selling it under the
Pepsi mark.6

    In any event, even as to expensive goods—for instance,
pianos sold under a mark very similar to the famous Steinway
and Sons brand’s mark—the issue is not that a buyer might
buy a piano manufactured by someone other than Steinway
thinking that it was a Steinway. The issue is that the
defendant’s use of the mark would cause initial interest


  6
      The dissent also mentions Coke and Pepsi in conjunction with the
labeling inquiry, and John Belushi’s Saturday Night Live “cheezborger”
refrain—“No Coke. Pepsi.” However, Belushi’s line is analogous to the
message on Overstock’s and Buy’s websites, which state the equivalent
of “No Coke” rather than simply inundating the shopper with images of
Pepsi. The dissent acknowledges that a retailer who offers competitors’
products for sale, without mentioning that he does not carry a brand
requested by a customer, is “sort of like what happens when you order a
Coke, and are clearly told that they only have Pepsi.” Dissent at 23. But
it is only sort of like the Belushi scenario, because unlike Belushi’s “No
Coke,” Amazon does not say “No MTM.”
          MULTI TIME MACHINE V. AMAZON.COM                   13

confusion by attracting potential customers’ attention to buy
the infringing goods because of the trademark holder’s hard-
won reputation. Brookfield, 174 F.3d at 1063 (citing
Grotrian, Helfferich, Schulz, Th. Steinweg Nachf. v. Steinway
& Sons, 523 F.2d 1331, 1341–42 (2d. Cir. 1975)).

    A jury could infer that the labeling of the search results,
and Amazon’s failure to notify customers that it does not
have results that match MTM’s mark, give rise to initial
interest confusion. If so, a jury might find that Amazon
customers searching for MTM products are subject to more
than mere diversion, since MTM is not required to show that
customers are likely to be confused at the point of sale.
Playboy, 354 F.3d at 1025.

    We agree with the district court’s conclusion that the
product details for competitors’ itemized products were
clearly labeled, but we find that the clarity of the search
results page at issue is open to dispute. We must not
substitute our determination of what constitutes clear
labeling, nor its importance, for that of a jury.

   2. Sleekcraft Factors

    The Sleekcraft “eight-factor test for likelihood of
confusion is pliant. Some factors are much more important
than others, and the relative importance of each individual
factor will be case-specific.” Brookfield, 174 F.3d at 1054.
On a motion for summary judgment, courts may consider
whether any of the Sleekcraft factors give rise to a genuine
issue of fact. Fortune Dynamic, Inc. v. Victoria’s Secret
Stores Brand Mgmt., Inc., 618 F.3d 1025, 1031 (9th Cir.
2010). A court may be “far from certain that consumers were
likely to be confused [and still be] confident that the question
14        MULTI TIME MACHINE V. AMAZON.COM

is close enough that it should be answered as a matter of fact
by a jury, not as a matter of law by a court.” Id. If there is a
genuine issue of fact as to any of the factors, there is more
likely to be a genuine issue of fact as to whether there is
likelihood of confusion. To avoid summary judgment a
plaintiff need not show that every factor weighs in his favor,
only to make a strong showing as to some of them (though we
note that, because the factors are not exhaustive, a plaintiff
could presumably survive summary judgment by adducing
evidence of likelihood of confusion that did not fall within
one of the factors). Surfvivor, 406 F.3d at 630.

    Mindful that our analysis must be tailored to this case, we
discuss below the five Sleekcraft factors we deem relevant to
resolution of the question of summary judgment: the strength
of the mark, relatedness/proximity of the goods, evidence of
actual confusion, defendant’s intent, and the degree of care
exercised by purchasers. Three of the Sleekcraft factors are
irrelevant: similarity of marks, marketing channels, and
likelihood of expansion. As to similarity of marks, Amazon
is using MTM’s mark, not another mark in its display of
“search results.” As to marketing channels, both MTM and
Amazon sell watches on the internet, which is too widespread
a market to affect the likelihood of confusion among
customers. The possibility of expansion is irrelevant since
MTM and Amazon both already sell high-end timepieces, as
discussed below under the heading “relatedness of the
goods.”

    We find that three of the remaining five relevant factors
appear to weigh in favor of a finding of a likelihood of
confusion, and we address these first. We hold that it is the
province of a jury to determine how heavily each of these
factors should weigh.
          MULTI TIME MACHINE V. AMAZON.COM                   15

       a. Strength of the Mark

     A mark’s strength is a measure of how uniquely identified
it is with a product or service, and therefore how deserving of
trademark protection. Fortune Dynamic, 618 F.3d at 1032.
Two types of trademark strength are relevant: commercial
and conceptual. Commercial strength refers to a mark’s
recognition in the marketplace, that is, how widely
recognized the mark is by customers. Id. at 1034. Neither
MTM nor Amazon presented evidence of MTM’s
commercial strength. We do not consider it; we turn to
consideration of conceptual strength.

     “A mark’s conceptual strength depends largely on the
obviousness of its connection to the good or service to which
it refers. The less obvious the connection, the stronger the
mark, and vice versa.” Id. at 1032–33. Conceptual strength
is considered along a continuum, and in this circuit, marks
may be classified as falling into one of five categories, from
conceptually weak to conceptually strong: generic,
descriptive, suggestive, arbitrary, or fanciful. Id. at 1033.
Whether a mark is descriptive or suggestive is a question of
fact. Id. at 1034. In an infringement suit, “the distinction
[between a descriptive and suggestive mark] is important . . .
because if the mark is suggestive, there is a stronger
likelihood that a jury could reasonably conclude that the
‘strength of the mark’ factor favors the [plaintiff].” Id. Here,
the district court found that “Amazon’s evidence is persuasive
in showing that the marks are not strong; they are at best
suggestive, and more likely descriptive.” 926 F.Supp.2d at
1139. However, the phrase “MTM Special Ops” requires “a
mental leap from the mark to the product,” because the phrase
does not expressly refer to watches. Fortune Dynamic,
618 F.3d at 1034. Indeed, by evoking elite military forces
16        MULTI TIME MACHINE V. AMAZON.COM

(“Special Ops”), the goods suggested by the phrase are as
likely to be protective gear, binoculars, weapons, or boots as
they are watches. A jury could find that the mark is
suggestive and conceptually strong because it does not
obviously refer to watches, or that it is merely descriptive
because the watches are made in a military style. Either way,
the weight of the evidence is a question of fact, and there is
a genuine issue of fact as to the conceptual strength of the
mark. As in Fortune Dynamic, “a jury should assess the
conceptual strength of [plaintiff’s] mark in the first instance.”
618 F.3d at 1033.

        b. Similarity of the Goods

    Like MTM, Amazon sells specialized, military-style
watches. The similarity of the goods Amazon is selling
weighs in favor of a finding of infringement. The district
court cited Network Automation for the proposition that
“though the products were interchangeable . . . that fact
would ‘become less important if advertisements are clearly
labeled or consumers exercise a high degree of care, because
rather than being misled, the consumer would merely be
confronted with choices among similar products.’” 926
F.Supp.2d at 1137 (citing Network Automation, 638 F.3d at
1150). The district court found “the same is true in this case;
although Amazon and MTM both sell watches, which are
identical products, this is misleading only if the consumer is
confused, not if the consumer simply has clearly marked
options.” Id. This conclusion assumes that Amazon
customers will not be confused, and that the options are
clearly marked, which are questions of fact as to which both
parties submitted evidence. The facts of this case are
distinguishable from Network Automation, where the
claimant trademark holder’s products were displayed
          MULTI TIME MACHINE V. AMAZON.COM                    17

alongside the alleged infringers’ products, thereby presenting
“clearly marked options.” MTM watches are not displayed
at all on the Amazon website. Whether customers will
believe the options on Amazon’s page, which do not include
MTM products, are clearly marked as having no association
with, or approval by, MTM, and whether they will be
confused, is an open question, and its answer does not render
the identity of the goods here moot. Rather, a jury could find
that it weighs in favor of finding likelihood of confusion.

     On summary judgment, the court may not make
assumptions about the sophistication of would-be purchasers.
Fortune Dynamic, 618 F.3d at 1030. Some members of
MTM’s target demographic, men of 22–55 years of age who
like military-styled, rugged products, may not be frequent
internet shoppers. Such purchasers “may incorrectly believe
that [defendant] licensed [the mark] from [plaintiff] . . . .
Other consumers may simply believe that [defendant or the
manufacturers it features] bought out [plaintiff], or that they
are related companies.” Brookfield Commc’n, Inc. v. West
Coast Entm’t Corp., 174 F.3d 1036, 1057 (9th Cir. 1999).
This is especially possible here because Amazon touts itself
as offering “Earth’s Biggest Selection of products,” and, as
noted above, manufacturers sometimes market luxury brands
under distinct marks. Even if further internet research could
clarify the matter for a customer who wondered if MTM had
been acquired or had acquired its competitor watch-makers,
it is incorrect to conclude that “likelihood of confusion exists
only when consumers are confused as to the source of a
product they actually purchase. It is . . . well established that
the Lanham Act protects against many other forms of
confusion.” Brookfield, 174 F.3d at 1057. Network
Automation found that on the internet, initial interest
confusion is an untenable theory where sponsored links
18        MULTI TIME MACHINE V. AMAZON.COM

appear on search pages that have “partitioned their search
results pages so that the advertisements appear in separately
labeled sections for ‘sponsored’ links.’” 638 F.3d at 1154.
Here, the competitors’ products are not clearly labeled as
being BBS results rather than keyword searches. The
similarity of the goods means that an Amazon customer who
searches for “MTM Special Ops” and then investigates
watches manufactured by Luminox or Chase-Durer, even if
he later purchases such a watch without any confusion as to
its source, will have been subject to “confusion, not mere
diversion.”7 Network Automation, 638 F.3d at 1149. Even
though his confusion may be “dispelled before an actual sale
occurs, initial interest confusion impermissibly capitalizes on
the goodwill associated with a mark and is therefore
actionable trademark infringement.” Playboy, 354 F.3d at
1025. Therefore, the similarity of goods weighs in favor of
MTM, and a jury should determine just how much it weighs
in favor of MTM.

        c. Defendant’s intent

    “A defendant’s intent to confuse constitutes probative
evidence of likely confusion.” Playboy, 354 F.3d at 1028.
MTM submitted evidence that Amazon vendors and
customers had complained to Amazon because they did not
understand why they received certain non-responsive search
results when they searched for products that are not carried by
Amazon. The evidence showed that Amazon employees did
not take action to address the complaints by explaining to the
public how the BBS function works. One Amazon employee
noted that explaining BBS to the public might draw

  7
    Amazon’s evidence that customers do not purchase competitors’
watches after searching “MTM SPECIAL OPS” is addressed below.
          MULTI TIME MACHINE V. AMAZON.COM                  19

customers’ and vendors’ unwanted scrutiny to the matter.
Amazon did not disclose to shoppers how its BBS worked.

    As in Playboy, this evidence suggests, “at a minimum,
that defendants do nothing to alleviate confusion. . . .
Although not definitive, this factor provides some evidence
of an intent to confuse on the part of defendants.” Playboy,
354 F.3d at 1029. From evidence that “Earth’s most
customer-centric company” took no action on these
complaints, a jury could infer that Amazon intended to
confuse its customers. We leave it to a jury to determine, if
Amazon so intended, how important that intent is, and we
turn to two factors that we think weigh in favor of Amazon.

       d. Evidence of Actual Confusion

    Where evidence of actual confusion is submitted, it is
“strong support for the likelihood of confusion.” Network
Automation, 638 F.3d at 1151 (internal quotation marks
omitted). But actual confusion “is not necessary to a finding
of likelihood of confusion under the Lanham Act. Indeed,
proving actual confusion is difficult . . . and the courts have
often discounted such evidence because it was unclear or
insubstantial.” Id. (internal quotation marks, citation, and
brackets omitted).

    MTM did not submit colorable evidence of actual
confusion. MTM offered its president’s testimony that he had
knowledge of actual confusion. The district court found this
testimony was too vague to constitute evidence. The
president testified that someone he had met named Eric said,
in reference to Amazon’s page, “it’s confusing.” Such
testimony does not suffice to give rise to a genuine issue of
fact, even were such hearsay admissible, as the record does
20          MULTI TIME MACHINE V. AMAZON.COM

not provide support for the speculation that Eric was a
potential customer.

    Amazon submitted evidence that purports to show that no
customers were confused, because customers who searched
for “Luminox” were 21 times as likely to purchase a Luminox
watch as were customers who searched for “MTM Special
Ops.” We do not find it surprising that customers who search
for an item (Luminox watches) are more likely to buy that
item than customers who did not search for it but searched for
another product (MTM watches). But in the absence of
evidence of actual confusion, we agree that the factor weighs
in favor of Amazon. However, we are not persuaded that a
jury could not view this purported evidence of no actual
confusion as flawed because a user researching watches
might initially be confused about the availability of MTM
watches online and so not purchase a Luminox the same day.8
Further, some users did search for “MTM Special Ops” and
purchase a competitor’s watch the same day, which a jury
could find probative of some confusion.




  8
    In response to MTM’s critique that the data did not fully account for
consumer behavior, the district court opined that “Amazon persuasively
responds that the value of the data is not absolute but relative; there is no
reason to think that those consumers searching for Luminox would exhibit
different behaviors from those searching for MTM Special Ops.” 926
F.Supp.2d at 1140. However, the very relativity of the data makes its
value a question for a jury, who might determine that Luminox customers
on Amazon are different from would-be MTM Special Ops purchasers:
Luminox customers make same-day purchases because the product they
sought is available on Amazon. MTM Special Ops customers may wait
a few days to buy a Luminox watch because it is not what they sought, but
their interest in a Luminox watch was piqued because they were uncertain
whether or how Luminox is affiliated with or approved by MTM.
          MULTI TIME MACHINE V. AMAZON.COM                   21

       e. Degree of Care

    As to the degree of care expected of a purchaser, when
goods are expensive, purchasers can be expected to exercise
greater care, though confusion may still be likely. Network
Automation, 638 F.3d at 1152. MTM’s watches are priced
between several hundred dollars to two thousand dollars. The
district court did not err in finding that consumers could be
presumed to use a high degree of care in purchasing such
watches. However, in light of our determination that other
factors give rise to genuine issues of fact, we note that a jury
may find that Amazon presented evidence that “same day
sales” are high for Luminox. This could be interpreted, by a
jury, as proof that at least some persons who seek military
watches are impulse buyers who do not spend as much time
comparing products as careful buyers might. If so, the jury
might accord the price of the watches little weight compared
to the other factors. This factor and its relative importance
are matters for a jury.

B. Use in Commerce

    This court has held that use of a trademark as a search
engine keyword that triggers the display of a competitor’s
advertisement is a “use in commerce” under the Lanham Act.
Network Automation, 638 F.3d at 1144–45. Amazon
contends that the user-generated search term “MTM Special
Ops” is not a use in commerce within the meaning of the
Lanham Act. We hold that the customer-generated use of a
trademark in the retail search context is a use in commerce.
As the district court correctly observed, though Network
Automation is distinguishable because the search engines
were selling the use of competitor’s trademarks, Amazon’s
purpose is not less commercial just because it is selling
22         MULTI TIME MACHINE V. AMAZON.COM

wares, not advertising space. Therefore, we decline to affirm
the district court on the alternative ground that Amazon’s use
is not a use in commerce.

                             Conclusion

    We are by no means certain that MTM will be able to
prove likelihood of confusion under an initial interest
confusion theory, but we are confident the matter can be
determined only by resolving genuine issues of material fact.

     REVERSED AND REMANDED.



SILVERMAN, Circuit Judge, dissenting:

    Live! From New York! It’s Saturday Night! . . . and the
scene is the Olympia Restaurant, Chicago, January, 1978.
Dan Aykroyd is manning the grill, Bill Murray is working
prep, and John Belushi is up front taking orders. A customer,
Jane Curtin, walks in and orders two cheeseburgers. Belushi
yells to the grill: “Cheezborger, cheezborger.” Curtin then
orders a Coke. Without looking up, Belushi replies: “No
Coke. Pepsi.”

     Pause it right there.

    Would anyone seriously contend that the diner violated
Coke’s trademark by responding to the customer’s order that
it doesn’t carry Coke, only Pepsi?

   Now, fast-forward to the present. A customer goes online
to Amazon.com looking for a certain military-style
          MULTI TIME MACHINE V. AMAZON.COM                 23

wristwatch – specifically the “MTM Special Ops” – marketed
and manufactured by Plaintiff Multi Time Machine, Inc. The
customer types “mtm special ops” in the search box and
presses “enter.” Because Amazon does not sell the MTM
Special Ops watch, what the search produces is a list, with
photographs, of several other brands of military style watches
that Amazon does carry, specifically identified by their brand
names – Luminox, Chase-Durer, TAWATEC, and Modus –
sort of like what happens when you order a Coke, and are
clearly told that they only have Pepsi. The particular search
results page at issue is displayed below:
24         MULTI TIME MACHINE V. AMAZON.COM

     Case: 13-55575, 11/26/2013, ID: 8878836, DktEntry: 17-2, Page 13 of 37




                                     -10-
                                                                              10
          MULTI TIME MACHINE V. AMAZON.COM                 25

    MTM brought suit alleging that Amazon’s response to a
search for the MTM Special Ops watch on its website is
trademark infringement in violation of the Lanham Act.
MTM contends that Amazon’s search results page creates a
likelihood of confusion, even though there is no evidence of
any actual confusion and even though the other brands are
clearly identified by name and each product is displayed with
a photograph. The district court granted summary judgment
in favor of Amazon.

    I would affirm. “The core element of trademark
infringement” is whether the defendant’s conduct “is likely to
confuse customers about the source of the products.” E. & J.
Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1290 (9th
Cir. 1992). Because Amazon’s search results page clearly
labels the name and manufacturer of each product offered for
sale and even includes photographs of the items, no
reasonably prudent consumer accustomed to shopping online
would likely be confused as to the source of the products.
Thus, summary judgment of MTM’s trademark claims was
proper.

                              I.

    “Although disfavored in trademark infringement cases,
summary judgment may be entered when no genuine issue of
material fact exists.” Id. Indeed, in several trademark cases,
we have concluded that there is no likelihood of confusion as
a matter of law, and affirmed the district court’s grant of
summary judgment in favor of the defendant. See, e.g., One
Indus., LLC v. Jim O’Neal Distrib., 578 F.3d 1154, 1162–65
(9th Cir. 2009); M2 Software, Inc. v. Madacy Entm’t,
421 F.3d 1073, 1080–85 (9th Cir. 2005); Surfvivor Media,
Inc. v. Survivor Prods., 406 F.3d 625, 631–34 (9th Cir. 2005).
26          MULTI TIME MACHINE V. AMAZON.COM

    To prevail on a claim of trademark infringement under the
Lanham Act, “a trademark holder must show that the
defendant’s use of its trademark ‘is likely to cause confusion,
or to cause mistake, or to deceive.’” Fortune Dynamic, Inc.
v. Victoria’s Secret Stores Brand Mgmt., 618 F.3d 1025, 1030
(9th Cir. 2010) (quoting 15 U.S.C. § 1125(a)(1)-(a)(1)(A)).
“The test for likelihood of confusion is whether a ‘reasonably
prudent consumer’ in the marketplace is likely to be confused
as to the origin of the good or service bearing one of the
marks.” Dreamwerks Prod. Group v. SKG Studio, 142 F.3d
1127, 1129 (9th Cir. 1998). “The confusion must ‘be
probable, not simply a possibility.’” Murray v. Cable NBC,
86 F.3d 858, 861 (9th Cir. 1996).

    Here, the district court was correct in ruling that there is
no likelihood of confusion. Amazon is responding to a
customer’s inquiry about a brand it does not carry by doing
no more than stating clearly (and showing pictures!) of what
brands it does carry. To whatever extent the Sleekcraft
factors1 apply in a case such as this – a merchant responding
to a request for a particular brand it does not sell by offering
other brands clearly identified as such – the undisputed
evidence shows that confusion on the part of the inquiring
buyer is not at all likely. Not only are the other brands clearly
labeled and accompanied by a photograph, there is no
evidence of actual confusion by anyone.




 1
   The eight-factor test from our decision in AMF Inc. v. Sleekcraft Boats,
599 F.2d 341, 348-49 (9th Cir. 1979), abrogated in part on other grounds
as recognized in Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792
(9th Cir. 2003).
            MULTI TIME MACHINE V. AMAZON.COM                           27

    To analyze likelihood of confusion, we utilize the eight-
factor test set forth in Sleekcraft.2 However, “[w]e have long
cautioned that applying the Sleekcraft test is not like counting
beans.” One Indus., 578 F.3d at 1162; see also Network
Automation, Inc. v. Advanced Sys. Concepts, 638 F.3d 1137,
1145 (9th Cir. 2011) (“The Sleekcraft factors are intended as
an adaptable proxy for consumer confusion, not a rote
checklist.”). “Some factors are much more important than
others, and the relative importance of each individual factor
will be case-specific.” Brookfield, 174 F.3d at 1054.
Moreover, the Sleekcraft factors are not exhaustive and other
variables may come into play depending on the particular
facts presented. Network Automation, 638 F.3d at 1145–46.
This is particularly true in the Internet context. See
Brookfield, 174 F.3d at 1054 (“We must be acutely aware of
excessive rigidity when applying the law in the Internet
context; emerging technologies require a flexible approach.”).
Indeed, in evaluating claims of trademark infringement in
cases involving Internet search engines, we have found
particularly important an additional factor that is outside of
the Sleekcraft test: “the labeling and appearance of the
advertisements and the surrounding context on the screen
displaying the results page.” Network Automation, 638 F.3d
at 1154.

    In the present case, the eight-factor Sleekcraft test is not
particularly apt. This is not surprising as the Sleekcraft test


 2
   The eight Sleekcraft factors are: “1. strength of the mark; 2. proximity
of the goods; 3. similarity of the marks; 4. evidence of actual confusion;
5. marketing channels used; 6. type of goods and the degree of care likely
to be exercised by the purchaser; 7. defendant’s intent in selecting the
mark; and 8. likelihood of expansion of the product lines.” 599 F.2d at
348–49.
28        MULTI TIME MACHINE V. AMAZON.COM

was developed for a different problem – i.e., for analyzing
whether two competing brands’ marks are sufficiently similar
to cause consumer confusion. See Sleekcraft, 599 F.2d at
348. Although the present case involves brands that compete
with MTM, such as Luminox, Chase-Durer, TAWATEC, and
Modus, MTM does not contend that the marks for these
competing brands are similar to its trademarks. Rather, MTM
argues that the design of Amazon’s search results page
creates a likelihood of initial interest confusion because when
a customer searches for MTM Special Ops watches on
Amazon.com, the search results page displays the search term
used – here, “mtm special ops” – followed by a display of
numerous watches manufactured by MTM’s competitors and
offered for sale by Amazon, without explicitly informing the
customer that Amazon does not carry MTM watches.

    Thus, the present case focuses on a different type of
confusion than was at issue in Sleekcraft. Here, the confusion
is not caused by the design of the competitor’s mark, but by
the design of the web page that is displaying the competing
marks and offering the competing products for sale.
Sleekcraft aside, the ultimate test for determining likelihood
of confusion is whether a “reasonably prudent consumer” in
the marketplace is likely to be confused as to the origin of the
goods. Dreamwerks, 142 F.3d at 1129. Our case can be
resolved simply by an evaluation of the web page at issue and
the relevant consumer. Cf. Brookfield, 174 F.3d at 1054 (“[I]t
is often possible to reach a conclusion with respect to
likelihood of confusion after considering only a subset of the
factors.”). Indeed, we have previously noted that “[i]n the
keyword advertising context [i.e., where a user performs a
search on the internet, and based on the keywords contained
in the search, the resulting web page displays certain
advertisements containing products or services for sale,] the
          MULTI TIME MACHINE V. AMAZON.COM                 29

‘likelihood of confusion will ultimately turn on what the
consumer saw on the screen and reasonably believed, given
the context.’” Network Automation, 638 F.3d at 1153. In
other words, the case will turn on the answers to the
following two questions: (1) Who is the relevant reasonable
consumer?; and (2) What would he reasonably believe based
on what he saw on the screen?

    Turning to the first question, we have explained that
“[t]he nature of the goods and the type of consumer is highly
relevant to determining the likelihood of confusion in the
keyword advertising context.”         Network Automation,
638 F.3d at 1152. “In evaluating this factor, we consider ‘the
typical buyer exercising ordinary caution.’” Au-Tomotive
Gold, Inc. v. Volkswagen of Am., Inc., 457 F.3d 1062, 1076
(9th Cir. 2006) (quoting Sleekcraft, 599 F.2d at 353).
“Confusion is less likely where buyers exercise care and
precision in their purchases, such as for expensive or
sophisticated items.” Id. Moreover, “the default degree of
consumer care is becoming more heightened as the novelty of
the Internet evaporates and online commerce becomes
commonplace.” Network Automation, 638 F.3d at 1152.

    The goods in the present case are expensive. It is
undisputed that the watches at issue sell for several hundred
dollars. Therefore, the relevant consumer in the present case
“is a reasonably prudent consumer accustomed to shopping
online.” Toyota Motor Sales, U.S.A., Inc. v. Tabari, 610 F.3d
1171, 1176 (9th Cir. 2010).

    Turning to the second question, as MTM itself asserts, the
labeling and appearance of the products for sale on Amazon’s
web page is the most important factor in this case. This is
because we have previously noted that clear labeling can
30        MULTI TIME MACHINE V. AMAZON.COM

eliminate the likelihood of initial interest confusion in cases
involving Internet search terms. See, e.g., Playboy Enters. v.
Netscape Communs. Corp., 354 F.3d 1020, 1030 n.44 (9th
Cir. 2004) (explaining that clear labeling “might eliminate the
likelihood of initial interest confusion that exists in this
case”); Network Automation, 638 F.3d at 1154 (same).
Indeed, MTM itself argues: “The common thread of [the
Ninth Circuit’s decisions in Brookfield, Playboy, and Network
Automation] is that liability under the Lanham Act can only
be avoided as a matter of law where there is clear labeling to
avoid the possibility of confusion – including initial interest
confusion – resulting from the use of another’s trademark.”
Thus, MTM agrees that summary judgment of its trademark
claims is appropriate if there is clear labeling that avoids
likely confusion.

    Here, the products at issue are clearly labeled by Amazon
to avoid any likelihood of initial interest confusion by a
reasonably prudent consumer accustomed to online shopping.
When a shopper goes to Amazon’s website and searches for
a product using MTM’s trademark “mtm special ops,” the
resulting page displays several products, all of which are
clearly labeled with the product’s name and manufacturer in
large, bright, bold letters and includes a photograph of the
item. In fact, the manufacturer’s name is listed twice. For
example, the first result is “Luminox Men’s 8401 Black Ops
Watch by Luminox.” The second result is “Chase-Durer
Men’s 246.4BB7-XL-BR Special Forces 1000XL Black
Ionic-Plated Underwater Demolition Team Watch by
Chase-Durer.” Because Amazon clearly labels each of the
products for sale by brand name and model number
accompanied by a photograph of the item, it is simply bizarre
to suppose that a reasonably prudent consumer accustomed to
          MULTI TIME MACHINE V. AMAZON.COM                  31

online shopping would be confused about the source of the
goods.

     MTM argues that initial interest confusion might occur
because Amazon lists the search term used – here the
trademarked phrase “mtm special ops” – three times at the
top of the search page. MTM argues that because Amazon
lists the search term “mtm special ops” at the top of the page,
a consumer might conclude that the products displayed are
types of MTM watches. But, a review of Amazon’s search
results page shows that such consumer confusion is highly
unlikely. None of these products are labeled with the word
“MTM” or the phrase “Special Ops,” let alone the specific
phrase “MTM Special Ops.” Further, some of the products
are not even watches. The sixth result is a book entitled
“Survive!: The Disaster, Crisis and Emergency Handbook
by Jerry Ahem.” The tenth result is a book entitled “The
Moses Expedition: A Novel by Juan Gómez-Jurado.” It is
perplexing how one could assume that a book entitled “The
Moses Expedition” is a type of MTM watch or is in any way
affiliated with MTM watches. It is hard to fathom how a
reasonably prudent consumer accustomed to shopping online
would view Amazon’s search results page and conclude that
the products offered are MTM watches. Some of the
products are not even watches! And the watches that are
offered for sale are clearly labeled as being manufactured by
Luminox, Chase-Durer, TAWATEC, or Modus – not by
MTM. It is possible that some dolt somewhere might be
confused by the search results page. But, “[u]nreasonable,
imprudent and inexperienced web-shoppers are not relevant.”
Tabari, 610 F.3d at 1176; see also Network Automation,
638 F.3d at 1153 (“[W]e expect consumers searching for
expensive products online to be even more sophisticated.”).
32        MULTI TIME MACHINE V. AMAZON.COM

    The majority hypothesizes, without any evidence to
support it, that a reasonable jury could infer that initial
interest confusion is possible here because consumers might
view these search results and wonder whether a competitor
has acquired MTM or is otherwise affiliated with MTM.
There is no evidence in the record that anyone, anywhere, has
ever labored under the mistaken impression that Luminox or
the other brands offered are in any way, shape, or form
affiliated with MTM. Moreover, to establish likelihood of
confusion, MTM must show that confusion is likely, not just
possible. See Murray, 86 F.3d at 861.

     MTM argues that in order to eliminate the likelihood of
confusion, Amazon must change its search results page, so
that it explains to customers that it does not offer MTM
watches for sale before suggesting alternative watches to the
customer. “No MTM, Luminox” is essentially what MTM
says is required. I disagree. The search results page makes
clear to anyone who can read English that Amazon only
carries the brands of watches that are clearly and explicitly
listed on the web page. The search results page is
unambiguous.

    In light of the clear labeling Amazon uses on its search
results page, no reasonable trier of fact could conclude that
Amazon’s search results page would likely confuse a
reasonably prudent consumer accustomed to shopping online
as to the source of the goods being offered. See Playboy,
354 F.3d at 1030 n.44 (Clear labeling “might eliminate the
likelihood of initial interest confusion that exists in this
case.”); Network Automation, 638 F.3d at 1154 (same).
Therefore, summary judgment of MTM’s trademark claims
was appropriate.
          MULTI TIME MACHINE V. AMAZON.COM                   33

    MTM attempts to argue that summary judgment of its
claims is inappropriate because there are numerous factual
disputes related to Amazon’s search results page. But, to the
extent there are any factual disputes between the parties, none
of them are material to the analysis. MTM cannot dispute the
fact that the watches at issue all sell for hundreds of dollars.
Therefore, as a matter of law, the relevant consumer would be
a reasonably prudent consumer accustomed to shopping
online. See Tabari, 610 F.3d at 1176; Network Automation,
638 F.3d at 1152–53. Further, MTM cannot dispute the
contents of the web page at issue. A review of Amazon’s
web page shows that each product listed for sale is clearly
labeled with the product’s name and manufacturer and a
photograph, and none of the products are labeled with
MTM’s mark. Thus, the undisputed facts show that it is
highly unlikely that a reasonably prudent consumer
accustomed to shopping online would be confused as to the
source of the goods offered for sale on Amazon’s web page.

    It is true that likelihood of confusion is often a question
of fact, but not always. In a case such as this, where a court
can conclude that the consumer confusion alleged by the
trademark holder is highly unlikely by simply reviewing the
product listing/advertisement at issue, summary judgment is
appropriate. Cf. M2 Software, 421 F.3d at 1085 (explaining
that summary judgment of a trademark claim is appropriate
where the plaintiff has failed to present “sufficient evidence
to permit a rational trier of fact to find that confusion is
‘probable,’ not merely ‘possible’”). Indeed, in the similar
context of evaluating allegations of consumer deception when
dealing with false advertising claims, we have at least twice
concluded – after a review of the label or advertisement at
issue – that there was no likelihood of consumer deception as
a matter of law because no reasonable consumer could have
34        MULTI TIME MACHINE V. AMAZON.COM

been deceived by the label/advertisement at issue in the
manner alleged by the plaintiff. See, e.g., Davis v. HSBC
Bank, 691 F.3d 1152, 1162 (9th Cir. 2012); Freeman v. Time,
Inc., 68 F.3d 285, 289–90 (9th Cir. 1995).

                              II.

    In light of Amazon’s clear labeling of the products it
carries, by brand name and model, accompanied by a
photograph of the item, no rational trier of fact could possibly
find that a reasonably prudent consumer accustomed to online
shopping would likely be confused by the Amazon search
results. I would hold that the district court correctly granted
summary judgment in favor of Amazon, or as John Belushi
might have put it, “No reversal. Affirm.”